Case: 1:19-cv-02159-DCN Doc #: 17 Filed: 04/21/21 1 of 2. PageID #: 317




                      UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



 JERMAINE KING,                                         CASE NO. 1:19 CV 2159


                 Petitioner,
                                                       JUDGE DONALD C. NUGENT
         V.



 WARDEN TIM BUCHANAN,                                   MEMORANDUM OPINION


                 Respondent.


       This matter comes before the Court upon the Report and Recommendation offormer

Magistrate Judge James R. Knepp II.' The Report and Recommendation(ECF # 9), filed on

October 13,2020,is ADOPTED by this Court, and Petitioner's Petition for Writ of Habeas

Corpus(ECF # 1), filed pursuant to 28 U.S.C. § 2254,is denied.

       Pursuant to Local Rule 72.2,this matter was referred to Magistrate Judge Knepp for the

preparation of a report and recommendation. In his Report and Recommendation, Magistrate

Judge Knepp recommends that this Court deny Petitioner's Petition for a Writ of Habeas Corpus.

On April 19,2021, after several requests for extensions oftime. Petitioner filed his objections to

the Report and Recommendation. (ECF #16.)

       The Court has reviewed the Report and Recommendation de novo. See Thomas v. Arn,

474 U.S. 140(1985). Moreover, it has considered all ofthe pleadings, affidavits, motions, and

filings ofthe parties. Despite Petitioner's assertions to the contrary, the Court finds Magistrate




 Following the issuance ofthis Report and Recommendation, Magistrate Judge Knepp was
 appointed to, confirmed and sworn in as a districtjudge for the United States District
 Court for the Northern District of Ohio, Western Division.
Case: 1:19-cv-02159-DCN Doc #: 17 Filed: 04/21/21 2 of 2. PageID #: 318




Judge Knepp's Report and Recommendation to be well-written, well-supported, and correct. As

such, the Court finds Petitioner's objections to the Report and Recommendation to be lacking in

merit and are overruled. Therefore, the Report and Recommendation(ECF # 9)is ADOPTED in

its entirety and Petitioner's Petitioner's Petition for a Writ of Habeas Corpus is denied.

Furthermore, the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith, and there is no basis upon which to issue a certificate

of appealability. 28 U.S.C. § 2253(c); Fed. R. App.P. 22(b).

       IT IS SO ORDERED.




                                              DONALD C. NUGI
                                              United States DistricUJudge

DATED:             p tt)U
